DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 7/14/2022.  Claims 1-4, 6-9 and 12-23 are pending in the case.  Claims 1, 9, and 16 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 12-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Adler et al. (US 2016/0349953 A1, hereinafter Adler) in view of Gross et al. (US 2016/0360382 A1, hereinafter Gross).

As to independent claim 1, Adler teaches a method, comprising:
identifying, by a user device, an application with which a user of the user device is interacting (FIG. 2 a user 210 interacting with Application 230, paragraph 0043,0015-0017); 
receiving a request to generate a reminder (“Reminder application 240 can create reminders based on requests from user 210… The reminder entry can include any text received from the user (e.g., a title of the reminder and any notes to be provided in a notification), one or more trigger criteria, and a specification of the first activity state.” paragraph 0044, 0144-0145, 0054-0056);  
generating the reminder based at least in part on the request (“At 202, reminder application 240 can create a first activity definition that corresponds to first activity state 235.  The first activity definition can be stored in a first reminder entry in reminder entries 244 (e.g., in a table)” Paragraph 0046, 0054-0056); 
 receiving configuration information that identifies a triggering event for notifying the user about the reminder (“Reminder application 240 can include a trigger module 242 for determining when the one or more trigger criteria are satisfied.  As an example, sensors 250 can provide information (e.g., time, location, etc.) to trigger module 242 to determine when the one or more trigger criteria are satisfied” paragraph 0044, 0056); and 
in accordance with detection of the triggering event (“detecting the one or more trigger criteria are satisfied” paragraph 039), presenting a notification of the reminder (“a user can be provided with a notification of whether the uses wishes to proceed with launching the first activity state” paragraph 0039);
receiving selection of a user interface element provided in the notification (“For example, a user can be provide an option to launch, e.g., by selecting an OK or confirm UI element” paragraph 0039); and
based at least in part on the selection, returning to the state of the application (“the first activity definition in the first reminder entry is used to provide the first activity state of the first application to the user” paragraph 0040,0086-0087).
Alder does not appear to expressly teach wherein the application comprises a map application;
determining a state of the application at the request, the state of the application including state information with an address;
receiving selection of a user interface element provide in the notification; and based at least in part on the selection, return to the state of the application with directions associated with the address
Gross teaches wherein the application comprises a map application (applications 136 including map module 154); and determining a state of the application at the request, the state of the application including state information with an address (“the verbal instructions comprise a request to create a reminder that corresponds to (e.g., references or requires recreation/re-execution of) a current state of the application, the current state corresponding to a state of the application when the verbal instructions were provided (e.g., one or more application views 191, FIG. 1B).  In some embodiments, the state of the application when the verbal instructions were provided is selected from the group consisting of: a page displayed within the application when the verbal instructions were provided,….the current state of the application might correspond also to (i) an identifier of the particular page (e.g., a URL for a currently displayed webpage)” paragraph 0771, examiner notes that the state of information may be an address and/or direction associated with the address displayed within the map application 154 when the verbal instructions were provided (e.g., an address or direction associated with an address that is displayed while the user is interacting with a map application), “the verbal instructions include the term “this” or “that” in reference to the current state of the application. For example, the user provides the instruction “remind me of ‘this’” to the virtual assistant application while a notification from instant messaging module 141 is displayed” paragraph 0772, examiner notes that the instruction “remind me of ‘this’” to the virtual assistant application may be while an address or direction associated with the address within a map module 154 is displayed);
receiving selection of a user interface element provide in the notification (for example, prediction action 706 is displayed in fig. 7a, examiner notes that a prediction action may be displayed to return to the state of the map application associated with an address); and
based at least in part on the selection, return to the state of the application with directions associated with the address (“a reminder that corresponds to (e.g., references or requires recreation/re-execution of) a current state of the application, the current state corresponding to a state of the application when the verbal instructions were provided (e.g., one or more application views 191, FIG. 1B)” paragraph 0771, examiner notes that the instruction “remind me of ‘this’” to the virtual assistant application may be while an address or direction associated with an address is displayed within a map module 154). 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder to comprise wherein the application comprises a map application; determining a state of the application at the request, the state of the application including state information with an address; receiving selection of a user interface element provide in the notification; and based at least in part on the selection, return to the state of the application with directions associated with the address. One would have been motivated to make such a combination to “provide an intuitive and easy-to-use system and method for proactively identifying and surfacing relevant content (e.g., the particular piece of information) on an electronic device that is in communication with a display and a touch-sensitive surface” Gross paragraph 0005.

As to dependent claim 2, Alder teaches the method of claim 23. Alder further teaches wherein the item of information is utilized as a title of the reminder or an attribute associated with the reminder (“The reminder entry can include any text received from the user (e.g., a title of the reminder and any notes to be provided in a notification), one or more trigger criteria, and a specification of the first activity state” paragraph 0044). 
 
As to dependent claim 3, Alder teaches the method of claim 23. Alder further teaches wherein the item of information comprises a uniform resource locator (URL) associated with the map application (“The activity definition can include URL that corresponds to first activity state 235.” Paragraph 0049, 0064). Gross further teaches the current state of the application might correspond also to (i) an identifier of the particular page (e.g., a URL for a currently displayed webpage) that the user is currently viewing within the application when the verbal instructions are provided, Gross paragraph 0771. Gross further teaches applications 136 including map module 154.
 
As to dependent claim 4, Alder teaches the method of claim 23. Alder further teaches wherein the item of information comprises the state information (In Fig. 2 Activity State 235). Gross further teaches “the state of the application when the verbal instructions were provided is selected from the group consisting of: a page displayed within the application when the verbal instructions were provided, content playing within the application when the verbal instructions were provided (e.g., a currently playing audio track), a notification displayed within the application,.. ,URL…” paragraph 0771.
 
As to dependent claim 6, Alder teaches the method of claim 1. Alder further teaches the method comprising implementing an application programming interface (API) call to return to the state of the application when the request to generate the reminder was received (“the activity definition may include specific application protocol interface (API) commands.  An API command could be specific to a particular application, where the one or more properties are used to generate the API command” paragraph 0027).
 
As to dependent claim 7, Alder teaches the method of claim 1. Alder further teaches wherein the triggering event comprises at least one of a date, a time, or a location of the user device (“Reminder application 240 can include a trigger module 242 for determining when the one or more trigger criteria are satisfied.  As an example, sensors 250 can provide information (e.g., time, location, etc.) to trigger module 242 to determine when the one or more trigger criteria are satisfied” paragraph 0044). 
 
As to dependent claim 8, Alder teaches the method of claim 1. Alder further teaches wherein the request to generate the reminder is received via a reminder user interface element presented over a user interface corresponding to the application (for example, Reminder UI element 325). 
 
As to dependent claim 12, Alder teaches the computing device of claim 9. Alder further teaches wherein the presentation of the notification of the reminder is based at least in part on at least one of a date, a time, or a location of the computing device (“Reminder application 240 can include a trigger module 242 for determining when the one or more trigger criteria are satisfied.  As an example, sensors 250 can provide information (e.g., time, location, etc.) to trigger module 242 to determine when the one or more trigger criteria are satisfied” paragraph 0044). 

As to dependent claim 13, Alder teaches the computing device of claim 9. Alder further teaches wherein the state of the application comprises a user interface state (“An activity state may be defined to bring up a particular view within a particular application.” paragraph 0017).

As to dependent claim 14, Alder teaches the computing device of claim 13. Alder further teaches wherein the one or more processors are further configured to execute the computer-executable instructions to at least: 
return a user interface of the computing device to the user interface state (“An activity state may be defined to bring up a particular view within a particular application.” paragraph 0017).

As to dependent claim 15, Alder teaches the computing device of claim 9. Alder further teaches wherein the request to generate the reminder is received as a voice command (“voice command” paragraph 0032, 0045-0046). Gross further teaches a voice command (paragraph 0771-0772)
 
As to dependent claim 17, Alder teaches the non-transitory computer-readable storage medium of claim 16. Alder further teaches wherein the one or more processors further perform instructions comprising: 
detecting the triggering event, wherein the notification of the reminder is provided based at least in part on detection of the triggering event (“the computing device can detect that the one or more trigger criteria are satisfied” paragraph 0047)
 
As to dependent claim 18, Alder teaches the non-transitory computer-readable storage medium of claim 16. Alder further teaches when a user accesses the first reminder entry, the first activity definition can be provided to the user, e.g., as a link such that the first activity state can be provided to the user at that time.  The text of the link may be a shorted form of the activity definition, e.g., a form that can be readable by a person (paragraph 0037). However, Alder does not appear to expressly teach wherein the selectable user interface element provided in the notification of the reminder identifies the state information.
Gross teaches wherein the selectable user interface element provided in the notification of the reminder identifies the state information (for example, prediction action 706 in fig. 7a identifies Track 2 of playlist).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder to comprise wherein the selectable user interface element provided in the notification of the reminder identifies the state information. One would have been motivated to make such a combination for providing useful reminders/alerts to users.

As to dependent claim 19, Alder teaches the non-transitory computer-readable storage medium of claim 16. Alder further teaches When a user accesses the first reminder entry, the first activity definition can be provided to the user, e.g., as a link such that the first activity state can be provided to the user at that time.  The text of the link may be a shorted form of the activity definition, e.g., a form that can be readable by a person (paragraph 0037). However, Alder does not appear to expressly teach wherein the selection of the selectable user interface element provide in the notification reminder causes the computing device to launch the application corresponding to the state information.
Gross teaches wherein the selection of the selectable user interface element provide in the notification reminder causes the computing device to launch the application corresponding to the state information (“a reminder that corresponds to (e.g., references or requires recreation/re-execution of) a current state of the application,.” paragraph 0025).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder to comprise wherein the selection of the selectable user interface element provide in the notification reminder causes the computing device to launch the application corresponding to the state information. One would have been motivated to make such a combination for providing useful reminders/alerts to users.

As to dependent claim 20, Alder teaches the non-transitory computer-readable storage medium of claim 16. Alder further teaches wherein the reminders application is configured to present the reminder in at least one list of reminders based at least in part on launch of the reminders application (“A reminder application can display a list of reminders at a particular screen within the reminder application” paragraph 0023). 

As to dependent claim 21, Alder teaches the method of claim 1. Alder 
does not appear to expressly teach wherein the state information includes directions to the address. 
Gross teaches wherein the state of the application includes directions to the address (“the state of the application when the verbal instructions were provided is selected from the group consisting of: a page displayed within the application when the verbal instructions were provided, content playing within the application when the verbal instructions were provided….  an active portion of the page displayed within the application when the verbal instructions were provided. As additional examples, the current state of the application might correspond also to (i) an identifier of the particular page (e.g., a URL for a currently displayed webpage)” paragraph 0771, examiner notes the state information may be an address or direction associated with the address displayed within the map application 154 when the verbal instructions were provided, “the verbal instructions include the term “this” or “that” in reference to the current state of the application. For example, the user provides the instruction “remind me of ‘this’” to the virtual assistant application while a notification from instant messaging module 141 is displayed” paragraph 0772, examiner notes that the instruction “remind me of ‘this’” to the virtual assistant application may be while direction associated with an address is displayed within a map application 154)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder to wherein the state of the application includes directions to the address within the map application.  One would have been motivated to make such a combination for providing useful reminders/alerts to users.

As to dependent claim 22, Alder teaches the method of claim 1, Alder further teaches wherein the application is a first application (First Application 230).  Alder does not appear to expressly teach wherein the method further comprises:
determining a state of a second application at the request, wherein the first application is dependent on the second application that is running in the background at the request; and
based at least in part on the selection, returning to the state of the second application.
	However, Alder does teach the first activity definition can include a URL, e.g., corresponding to a particular page of a website, potentially including any user provided information as arguments.  Thus, the first application may be a network browsing application.  The request commands can be provided while the user is using a second application, which may correspond to the website.  The second application can provide the URL in response to a request of a current state from the reminder application (Adler paragraph 0035). Alder further teaches the application may be running in the background (Adler paragraph 0081). While Adler does not specify that determining a state of a second application at the request and based at least in part on the selection, returning to the state of the second application, a person of ordinary skill in the art would recognize that the only purpose is to create a consistent experience when using common actions by navigating directly from one app to another.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder such that wherein the method further comprises: determining a state of a second application at the request, wherein the first application is dependent on the second application that is running in the background at the request; and based at least in part on the selection, returning to the state of the second application. One would have been motivated to make such a combination to allow the user to easily navigate to a target view of user interface or application.

As to dependent claim 23, Alder teaches the method of claim 1, Alder further teaches the method comprising: identifying, by the user device, an item of information corresponding to the state of the application, wherein the notification of the reminder includes the item of information.
Gross identifying, by the user device, an item of information corresponding to the state of the application, wherein the notification of the reminder includes the item of information (for example, prediction action 706 in fig. 7a identifies Track 2 of playlist, it would be obvious the reminder to include different item of information for a state of the map application).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alder such that identifying, by the user device, an item of information corresponding to the state of the application, wherein the notification of the reminder includes the item of information. One would have been motivated to make such a combination to allow the user to easily navigate to a target view of user interface or application.

Claim 9 reflects a computing device embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 16 reflects a non-transitory computer-readable medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Response to Arguments
Applicants’ prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jeong et al. US 2021/0081097 A1 teaches restoration information for restoring the application screen (for example, information regarding an entry route until the currently displayed application screen is displayed after the application is executed, and information (for example, login information, input information, etc.) transmitted to display the application screen, or page information of the application screen). The processor may map and store the object information and the restoration information onto the trigger event. Herein, the trigger event may include a hardware key, a soft key, a signal received from an external electronic device (for example, a smart button), etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171